Citation Nr: 1442774	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-03 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for the service-connected status post right hip arthroplasty due to degenerative joint disease beginning on September 1, 2011.

2. Entitlement to a rating in excess of 30 percent for the service-connected status post left hip arthroplasty due to degenerative joint disease.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) from October 2010 and January 2011 rating decisions issued by the RO. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1. The service-connected status post right hip arthroplasty due to degenerative joint disease is shown to be productive of moderately severe residual weakness, pain or limitation of motion; neither markedly severe residuals nor the required use of crutches is demonstrated during the period of the appeal beginning on September 1, 2011.

2. The service-connected status post left hip arthroplasty due to degenerative joint disease of the left hip is shown to moderately severe residual weakness, pain or limitation of motion; neither markedly severe residuals nor the required use of crutches is demonstrated during the period of the appeal.
.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a rating in excess of 30 percent for the service-connected status post right hip arthroplasty due to degenerative joint disease beginning on September 1, 2011 are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code (DC) 5054 (2013).

2. The criteria for the assignment of a rating in excess of 30 percent for the service-connected status post left hip arthroplasty due to degenerative joint disease are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code (DC) 5054 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The duty to notify in this case was satisfied by letter sent to the Veteran in August 2010. The claim was last adjudicated in June 2014.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's VA treatment records and examination reports.

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examinations. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the disabilities have not significantly changed and uniform evaluations are warranted.
 
The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The ratings for the service-connected status post right and left hip arthroplasty due to degenerative joint disease have been assigned pursuant to Diagnostic Code 5054, the criteria for evaluating hip replacement (prosthesis). See 38 C.F.R. § 4.71a.

A 100 percent rating is assigned for 1 year following implantation of prosthesis. Thereafter, a 90 percent rating is assigned following implantation of prosthesis with painful motion or weakness such as to require the use of crutches. 

A 70 percent rating is assigned for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis. 

A 50 percent rating is assigned for moderately severe residuals of weakness, pain, or limitation of motion. 

The currently assigned 30 percent rating is the minimum evaluation for application in this case.

Analysis

The Veteran's claim for increased ratings for the service-connected bilateral hip disability was received in July 2010. He underwent right total hip arthroplasty in July 2010. 

In the October 2010 rating decision, the RO assigned a 100 percent rating based on the performance the arthroplasty effective on July 1, 2010. The 30 percent rating was then assigned effective on September 1, 2011.

With regards to his left hip disability, an August 2010 report of VA examination documented the Veteran's report that his left hip did not give him any real pain, just some fatiguing of the muscles. He did complain that his hip flexors felt weak, and it was noted that he was using a cane because he was still convalescing (status post right hip arthroplasty).  

On examination, there was noted to be a well-healed, non-tender scar on the left hip without any erythema. He had full sensation over the anterior, medial and lateral aspect of the left thigh. He demonstrated 5/5 hip flexion and resisted knee extension and maintained 5/5 strength after three repetitive motions. He had only some minimal discomfort with range of motion of the left hip at the end of the range. 

The Veteran was able to internally rotate the left hip to 45 degrees without painful limitation. He had 45 degrees of external rotation on the left hip with pain at 45 degrees. He had 45 degrees of flexion; 25 degrees of adduction; and 45 degrees of abduction without painful limitation. 

The examiner reported that he did not test beyond those ranges of motion for fear of possibly causing a dislocation of the hip (in light of the Veteran's convalescing from his right hip arthroplasty). He added that the Veteran had 5/5 strength with resisted adduction and abduction. 

The examiner noted that it could be appreciated that the Veteran ambulated with a slow gait with a limp favoring the right side. He was forward flexed somewhat at his waist.

The examiner commented as to the left hip that the Veteran had a pain-free, fluid range of motion with only discomfort at end range of internal and external rotation. He showed no weakness or neurologic deficit.  Additionally, the ranges of motion during passive, active and three repetitive motions remained the same. 

There was no loss of joint function with use due to pain, weakness, fatigability, incoordination or flare-ups. There were no incapacitating episodes, radiation of pain, neurologic findings or effect on the usual occupation or daily living activities. There were no neoplasms, subluxation, instability, bladder or bowel complaints.

A May 2014 report of VA examination noted the Veteran's complaint of occasional bilateral hip pain. On the right, he had flexion to 70 degrees (objective evidence of painful motion began at 70 degrees) and extension to 0 degrees (no objective evidence of painful motion). Abduction was not lost beyond 10 degrees, and the Veteran could cross his legs (i.e., adduction was not limited such that Veteran could not cross legs). He also could toe-out beyond 15 degrees (i.e., rotation was not limited such that the Veteran could not toe-out more than 15 degrees).  

On the left, the Veteran was noted to perform flexion to 80 degrees (objective evidence of painful motion began at 80 degrees) and extension to 0 degrees (no objective evidence of painful motion). Abduction was not lost beyond 10 degrees and the Veteran could cross his legs (i.e., adduction was not limited such that Veteran could not cross legs). He also could toe-out beyond 15 degrees (i.e., rotation was not limited such that the Veteran could not toe-out more than 15 degrees).

The Veteran was able to perform repetitive-use testing without additional loss of range of motion. He did have less movement of his hips than normal and did exhibit pain on movement. He had normal muscle strength in the hips, bilaterally, and did not have ankylosis of either hip. The examiner indicated that the severity of the residuals of the bilateral total hip joint replacement was best described as "intermediate degrees of residual weakness, pain and/or limitation of motion." 

The Veteran did not use any assistive device as a normal mode of locomotion. Finally, the examiner indicated that the Veteran's bilateral hip disability did not impact his ability to work.

Based on this record, the Board finds that the criteria have not been met for the assignment of a rating in excess of 30 percent for the service-connected disability of either hip.

The evidence shows that the Veteran has bilateral hip pain. The residuals of the bilateral total hip joint replacement were described by a physician as "intermediate degrees of residual weakness, pain and/or limitation of motion" (May 2014 report of VA examination). Significantly, the examiner did not describe the residuals as being moderately severe or severe in nature.  Certainly, the Veteran is not shown to require the use of an assistive device in order to ambulate.  

The Board notes that this assessment offered in the May 2014 report of VA examination was based on in-person examination, a thorough review of the Veteran's records, including the Veteran's history, and sound medical principles. The Board finds this examination to be highly probative. See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) ( "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion").

The Board has also considered the Veteran's assertions as to the nature and severity of his bilateral hip disability.  First, it is pertinent to note that the Veteran reports that his bilateral total hip replacements were successful.  To the extent that he now reports experiencing general malaise, weakness and stiffness during his work day, the most recent examination findings showed normal strength, some pain at the extremes of movement and no significant limitation of flexion or abduction, adduction or rotation. Thus, on this record, his lay assertions alone do not serve to establish a level of impairment that would permit the assignment of ratings higher than 30 percent for either hip disability. 

Significantly, his bilateral hip disability was noted not to impact his ability to work (and the Veteran does not intimate that his hip disabilities prevent him from performing duties of his employment) or prevent performance of activities of daily living (August 2010 VA examination). 

Additionally, the Veteran did not require the use of any assistive device as a normal mode of locomotion.  In the Board's opinion, the assigned 30 percent ratings would account for any "general malaise, weakness and stiffness" attributable to the service-connected disability

Accordingly, the evidence of record including the Veteran's own lay assertions does not support the assignment of rating in excess of 30 percent for either lower extremity in this case. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point have the status post right and left hip arthroplasty due to degenerative joint disease of the right and left hip been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The symptoms and effects of the Veteran's status post right and left hip arthroplasty due to degenerative joint disease are fully addressed by the applicable rating criteria and reasonably contemplated by the assigned 30 percent ratings. 

Therefore, referral for consideration of an extraschedular rating is not required in this case.  38 C.F.R. § 3.321(b)(1).



ORDER

An increased rating in excess of 30 percent for the service-connected status post right hip arthroplasty due to degenerative joint disease beginning on September 1, 2011 is denied.

An increased rating in excess of 30 percent for the service-connected status post left hip arthroplasty due to degenerative joint disease is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


